                                                                            KIARA SNIPES
Case 0:21-cr-60039-AHS Document 29 Entered on FLSD Docket 07/07/2021 Page 1 of 7
                                                                                            Jul 6, 2021

                                                                                                    MIAMI




                           UNITED STATES DISTW CT COURT
                           SO U TH ER N DISTRICT O F FLO R ID A

                          CASE NO .21-CR-60039-AH S(s)
                                        18U.S./.j1591
                                        18U.S.C.j1594(c)
                                        18U.S.C.j1594(d)& (e)
  UN ITED STA TES O F AM ER ICA

 VS.


 SH AN TER IA BA RN E S and
 C LEO N K IR LEW ,

               D efendants.
                                        /

                               SU PER SED IN G IN D ICTM EN T

        The G rand Jury chargesthat:
                                         C O U NT 1
                           C onspiracy to Com m itSex T raffcking
                                       (18U.S.C.j1594(c))
       From in or around July 2020,tllrough in or around A ugust2020,in Brow ard Cotmty,in

 the Southem DistrictofFlorida,thedefendants,

                                 SJIANTERIA BARNESand
                                       C LE O N K IR LEW ,

 did lcnowingly and willfully com bine, conspire, confederate, and agree with each othèr to
                                  A                            .
 knowingly,in and affecting interstate and foreign com merce,recnzit,ehtice,harbor,transport,

 provide,obtain,m aintain,patronize,and solicitby any m eans a person,thatis,M m OR V ICTIM

 1,know ing,in reckless disregard ofthe fact,and having had a reasonable opporttm ity to observe

 M IN OR VICYIM 1,thatM INOR VICTIM 1had notattained theage of18 yearsand would be
    Case 0:21-cr-60039-AHS Document 29 Entered on FLSD Docket 07/07/2021 Page 2 of 7




     caused to engagein a comm ercialsex act,in violation ofTitle 18,United States Code,Sections

      1591(a)(1),(b)(1),and(c),a11inviolation ofTitle18,UnitedStatesCode,Section 1594(c).
                                                C O UN T 2
                                       Sex T rafficking ofa M inor
                                           (18U.S.C.j1591)
            Vrom in oraroundJuly 2020,through in oraround August2020,in Broward County,in
     the Southet'n D istrictofFlorida,the defendants,

                                      SH A NT ERIA BA R NE S and
                                          CLEO N IG R LE W ,

     did knowingly,in and affectinginterstateand foreign comm erce,recnzit,entice,harbor,t'
                                                                                          ransport,

     provide,obtain,m aintain,patronize,and solicitby any m eans a person,thatis,M FN OR V ICTIM

      1,knowing,in recklessdisregard ofthefact,and having had a reasonable opportunity to obselwe

     M IN OR VICTIM 1,thatM m OR VICTIM 1had notattained the age of 18 yearsand would be

     caused to engage in a com m ercialsex act,in violation of Title 18,U nited States Code,Sections

      1591(a)(1),(b)(1),(c),and2.
            Pursuantto.Title 18,United States Code,Section 1591(b)(1),itis furtheralleged that
     MTNOR VICTIM 1hadnotattained theageof14 yearsatthetim eofsuch offense.

                                              CO IJN T 3
                                      Sex Trafficking ofa M inor
                                           (18U.S.C.j1591)
            From in oraround July 2020,through in oraround August2020,irlBroward Cotmty,in

     the Southern DistrictofFlorida,thedefendant,

                                        SH A N TER IA B AR NE S,

     did knowingly,in and affecting interstate and foreign com m erce,recruit,entice,harbor,transport,

     provide,obtain,and m aintain by any m eans a person,thatis,M IN OR V ICTIM 2,know ing,in




k
Case 0:21-cr-60039-AHS Document 29 Entered on FLSD Docket 07/07/2021 Page 3 of 7




 reckless disregard of the fact,and having had a reasonable opportunity to observe M INOR

 V ICTIM 2,thatM IN O R V ICTIM 2 had notattained the age of 18 years and w ould be caused to

 engagein acommercialsex act,inviolation ofTitle18,UnitedStatesCode,Sections1591(a)(1),
  (b)(2),and(c).
                               FO R FEITIJR E A LLEG A TIO N S

               The allegationsofthis Superseding Indictmentare hereby re-alleged and by this

 reference fully incorporated herein forthe purpose ofalleging forfeiture to the Urlited Statesof

 A m erica of certain property in w hich the defendants, SIIA N TEW A BA R NE S and CLE O N

 K IR LEW ,have an interest.

               Upon conviction ofa violation ofTitle 18,United States Code,Sections 1591 and
                                                          .




  1594(c),asallegedinthisSupersedingIndictment,thedefendantsshallforfeittotheUrlitedStates
  ofAm erica,any property,realorpersonal,thatwasinvolved in,used,orintended to be used to

 commitorto facilitate the commission ofsuch violation,and any proyerty traceable to such
 property,and any propezty,realor personal,constituting or deriked from ,any proceeds thatthe

  defendantobtained,directly ordirectlyjasa resultofsuch violation,orany property traceableto

  suchproperty,pursuanttoTitle 18,UnitedStatesCode,Section 1594(d)and(e)(1).
'


        *
                                                                                                                j
            Case 0:21-cr-60039-AHS Document 29 Entered on FLSD Docket 07/07/2021 Page 4 of 7




                  j
                      A11pursuantto Title 18,United StatesCode,Section 1594(d)and(e)andtheprocedlzres           ''

             setforth atTitle 21,United States Code,Section 853,as incorporated by Title 28,United States

    .
             Code,Section2461(c).
                                                              A TRU E BILL


                                                              FOREPERSON
                                         .   1
                                                                                    '
                                                 p

                             @


             Jt;u A N T N IO GON ZALEZ
             A CTIN G UN ITED STA TES A TTOM EY                                                             '



             B        ELISE L
             A SSISTAN T U N ITED STA TES ATTORN EY




                                                          4
             t-
        Case 0:21-cr-60039-AHS Document
                                .
                                        29.' Entered on FLSD Docket 07/07/2021 Page 5 of 7
                                                   UNITED STATESDISTRICT COURT
                                                   SO W H ERN D ISTR ICT OF FLO RD A

        UM TED STATESOF AM ERICA                                CASE N O.
        v        ' '
        SHANTERI
               A BARNESand                                      C ERTIFICATE O F TRIAL ATTO RNEY*
        CLEON KIRLEW ,                                          S                          '
                                                                 uperseding CaseInformation:
                                     Defendants/
I           courtoivisiop:tselectone)                           xewdefendantts) I
                                                                                --Iyes I--Ixo
l
i       I--lMiami I--lKeyWest 1-
                               7-1F'
                                   I'L                          Numberofnewdefendants
    '
        I--IWPB F-IFTP                                          Totalnumberofcotmts
               1.Ihavecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thentzm berofproG ble
                 witnessesandthelegalcomplexitiesoftheIndictm ent/lnform ation attachedhereto.
               2.Inm aware thattheinform ation supplied on thisstatem entwillberelied upon by theJudgesofthisCourtin
                 settingtheircalendarsand scheduling crim inaltrialstm derthemandateofthe Speedy TrialAct,
                 Title28 U.S.C.Section 3161.
               3.Interpreter:(YesorNo) No
                 Listlanguageand/ordialect
               4.Thiscasewilltake 7 daysforthepartiestotry.
               5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
                    (Checkonlyone)                           (Checkonlyone)                                                  '
                I 0to5days              (71                  Petty              (71 ;
                11 6to10days            Iz                   Minor        k     (71
                1I1 11t920days          r7                   Misdemeanor        (7I
                IV 21to60days           (71                  Felony             (Z                                    ,
.
                V 61daysandover         (71
               6.HasthiscasepreviouslybeenfiledinthisDistrictCotu't? (YesorNo) No
                 Ifyes:Judge                                    CaseNo.
                 (Attach copyofdispositiveorder)
                 Hasacomplaintbeenfiledinthismatter? (YesorNo)Yes
                 lfyes:M agistrateCaseNo.21-MJ-06270-SNOW (Kirlew),
                                                                  '20-MJ-06641-SNOW tBnrnesl
                 Relatedm iscellaneousnumbers:
                 Defendantts)infederalcustodyasof 4/30/2021(Kir1ew),
                                                                   '12/18/2020(Barnes)
                 Defendantts)instatecustodyasof
                 Rule20 from theDistrictof
                 Isthisapotentialdeathpenaltycase?(YesorNo) No
               7.Doesthiscase originatefrom amatterpending in theCentralRegion oftheU .S.Attorney'sOffice priorto
                 August9,2013(Mag.JudgeAlicia0.Vallel?(YesorNo) No
               8. Doesthiscase originatefrom am atterpending in theNodhern Region oftheU.S.Attorney'sOfficepriorto           ,
                 August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
               9. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
                  October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                              BRO O KE ELISE LATTA
                                                                             AssistantUnited States Attorney
                                                                             FLA BarNo.       105315
    *penaltySheetts)attachal                   '                                                               REV 3/19/21
Case 0:21-cr-60039-AHS Document 29 Entered on FLSD Docket 07/07/2021 Page 6 of 7




                           U M TED STA TES DISTR IC T CO U R T
                           SOUTHEM DISTRICT OF FLORIDA
                                     PEN A LTY SH EET

  Defendant'sN am e: SH A N TERIA BAR NE S

  CaseNo: 21-CR-60039-SIN GH M u(s)

  Count#:1

  Conspiracy to Com mitSex Trafficldng ofaM inor

  Title18,UnitedStatesCode,Section 1594(c)
  *M in./M ax. Penalty: Statutoly M axim tzm of Life Imprisonment; M inimtlm of 5 Years'
  SupervisedReleaseup to Life;M aximtlm Fineof$250,000.

  Cotm t#:2

  Sex Trafficking ofaM inor

 Title18,UnitedStatesCode,Section 1591(a)(1),(b)(1),and(c)
 frM in./M ax.Penalty:Statutory M u imum ofLifeIm prisonmentwith a ls-YearM irlim llm
 M andatory Séntence;M inim llm of5 Years'Supervised Release up to Life;M axim llm Fine of
  $250,000.
  Cotmt#:3

  Sex Trafficking ofa M inor

 Title18,UnitedStatesCode,Section 1591(a)(1),(b)(2),and(c)
 WM in./M ax.Penalty:Statutory M aximtun ofLifeImprisonm entwith a 10-YearM inim um
 M andatory Sentence;M inim llm of5 Years'Supervised Release up to Life;M u im um Fine of
  $250,000.
  *R efers only to possible term of incarceration, does not include restitution, special
  assessm ents,parole term s,or forfeifures thatm ay be applicable.
Case 0:21-cr-60039-AHS Document 29 Entered on FLSD Docket 07/07/2021 Page 7 of 7




                           U N ITED STATE S D ISTR ICT C O UR T
                           SO UTH ERN D ISTR ICT O F FLO R ID A                                  :

                                    PEN AI,TY SH EET

  D efendant'sN am e: CLE O N K IR I,EW

  CaseNo:     21-CR-60039-SINGH AI,(s)       t
                                             '    '
     f-
     j

  Count#:1

  Conspiracy to CommitSex Trafficking ofaM inor

  Title18,UnitedStatesCode,Section 1594(c)
  frM in-/M ax. Penalty: Statm ory M aximum of Life Imprisonm ent; M inim um of 5 Years'
  Supervised Releaseup to Life;M aximtlm Fineof$250,000.

  Cotmt#:2                                              '

  Sex Trafficking ofa M inor

  Title18,UnitedStatesCode,Section 1591(a)(1),(b)(1),and (c)
 *M in-/M ax. Penalty: Statutory M A im um of Life Im prisonm ent w ith a 15-Y ear M inim um .
 M andatory Sentence;M inimllm of5 Years'Supervised Release up to Life;M u im um Fine of
  $250,000.                                                 '
 '
  *Refers only to possible term of incarceration, does not include restitution, special
  assessm ents,parole term s,or forfeituresthatm ay be applicable.




                                                                                         îx.


         DN
